Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered August 26, 1987, convicting him of attempted robbery in the first degree and attempted robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law and as a matter of discretion in the interest of justice, and a new trial is ordered.
The trial court committed reversible error when it delivered an instruction to the jury with regard to the defendant’s failure to testify, which instruction not only exceeded the "plain and simple language of CPL 300.10 (2)” (People v Morris, 129 AD2d 591; see also, People v McLucas, 15 NY2d 167), but also contained language " 'implying that his decision not to testify was a tactical maneuver rather than the exercise of his constitutional rights’ ” (see, People v Soto, 146 AD2d 657; see, People v Colon, 143 AD2d 105; People v Gale, 138 AD2d 401; cf., People v Ogle, 142 AD2d 608; People v Morris, supra). Mollen, P. J., Mangano, Kooper and Spatt, JJ., concur.